DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to the claims, filed on 10/12/2022, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aizenberg et al (US 2014/0290732 A1).
Aizenberg teaches lens or the tips of endoscopes (i.e., lens for a medical device) that may comprise slippery liquid-infused porous surfaces (SLIPS) ; wherein the slippery liquid-infused porous surface may be optimized and comprises a microstructural layer on a surface of the lens (e.g., porous or roughened surface); and a coating layer on the microstructural layer (e.g., functionalized surface or layer), wherein the coating layer is made of a self-assembled monolayer (SAM) (e.g., heptadecafluoro-1,1,2,2-tetrahydrodecyl trichlorosilane); and further comprising a lubricant layer (e.g., Liquid B) on the coating layer;  wherein the lubricant layer comprises fluorinated synthetic oil or silicone oil (e.g., perfluorodecalin and/or the lubricant layer has a refractive index of 1.3 to 1.7) (para 240, 327-334). 
The limitation “wherein the microstructural layer includes a pattern of fine protrusions formed by irradiation of a laser beam and adjusting a transverse pulse overlap rate and a longitudinal pulse overlap rate of the laser beam” is a product by process limitation and does not determine the patentability of the product, unless the process results in a product that is structurally distinct from the prior art. The process of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claim product differs in kind from those of the prior art (MPEP § 2113). No difference can be discerned between the product that results from the process steps recited in claim 1 and the product of Aizenberg. However, Aizenberg suggests the roughened surface may be formed from e-beam writing (i.e., emitting an electron beam to the surface of the lens) or etching (i.e., chemical etching) (para 157).

Claim Rejections - 35 USC § 103
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Aizenberg.
Regarding claim 7 and 8, Aizenberg teaches porous or roughened surface may comprise raised structures or protrusions that may have sizes or a dimension varying from 10 nm to 100 μm (para 56). This range substantially overlaps that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Aizenberg, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).

Claims 9 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Aizenberg in view of Speakman et al (US 2011/0207328 A1).
Regarding claims 9 and 14-18, Aizenberg would have suggested to one of ordinary skill in the art at the time of invention a method of manufacturing a lens for a medical device, the method comprising forming a microstructural layer on a surface of the lens (e.g., porous or roughened surface); and forming a coating layer (i.e., functionalized layer or surface) on the surface on which the microstructure is formed, wherein the coating layer is formed of a self-assembled monolayer (SAM); wherein the SAM comprises heptadecafluoro-1,1,2,2,-tetrahydrodecyl) trichlorosilane; and further comprising applying a lubricant (e.g., Liquid B) on the surface of the lens on which the coating layer is formed after the forming of the coating layer; wherein the lubricant comprises fluorinated synthetic oil (para 240, 327-334). 
Aizenberg fails to suggest the forming of the microstructural layer is performed by forming a pattern comprising fine protrusions in the surface of the lens; wherein the pattern is formed by adjusting a transverse pulse overlap rate and a longitudinal pulse overlap rate of a laser beam; wherein a dimension of the fine protrusions are adjusted within the range of 0.5 um to 0.8 um by controlling the transverse pulse overlap rate to be equal to or more than 0% and equal to or less than 50% and the longitudinal pulse overlap rate to be equal to or more than 50% and equal to or less than 75%; wherein a dimension of the fine protrusions are adjusted within the range of 90 nm to 175 nm by controlling the transverse pulse overlap rate to be more than 50% and less than 99.9% and the longitudinal pulse overlap rate to be more than 75% and less than 99.9%.
However, Aizenberg teaches porous or roughened surface may comprise raised structures or protrusions that may have sizes varying from 10 nm to 100 μm (para 56). This range substantially overlaps that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Aizenberg, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).
Speakman teaches methods for the manufacture of microstructures including las ablation (i.e., a microstructural layer is performed by forming a pattern comprising fine protrusions by emitting a laser beam to the surface) wherein the pattern is formed by adjusting a transverse pulse overlap rate (e.g., moving the substrate or surface along the y-axis) and a longitudinal pulse overlap rate of the laser beam (e.g., moving the laser along the x-axis) wherein the pulse duration is controlled to minimize the heat created (abstract, para 479-481). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the laser ablation method of Speakman to form the microroughness in the method of manufacturing a lens for a medical device of Aizenberg. Furthermore, it would have been obvious to one of ordinary skill in the art to adjust the pulse overlap rate in both the y-axis and x-axis to properly ablate the surface to create the microroughness as well as minimize the heat created on the surface. 
Regarding claim 19-21, Aizenberg teaches a method of increasing transmittance of a lens for a medical device (e.g., optimizing transparency on the surface of a lens or the tip of an endoscope), the lens comprising a microstructural layer formed on a surface and a coating layer formed on the microstructural layer as a self-assembled monolayer (SAM) ((i.e., functionalized layer or surface comprising heptadecafluoro-1,1,2,2,-tetrahydrodecyl) trichlorosilane)  (para 230-235, 240, 327-334).
Aizenberg fails to suggest the forming of the microstructural layer is performed by forming a pattern comprising fine protrusions by irradiation of a laser and adjusting a transverse pulse overlap rate and a longitudinal pulse overlap rate of the laser beam; wherein a dimension of the fine protrusions are adjusted within the range of 0.5 um to 0.8 um by controlling the transverse pulse overlap rate to be equal to or more than 0% and equal to or less than 50% and the longitudinal pulse overlap rate to be equal to or more than 50% and equal to or less than 75%; wherein a dimension of the fine protrusions are adjusted within the range of 90 nm to 175 nm by controlling the transverse pulse overlap rate to be more than 50% and less than 99.9% and the longitudinal pulse overlap rate to be more than 75% and less than 99.9%.
However, Aizenberg teaches porous or roughened surface may comprise raised structures or protrusions that may have sizes or dimensions varying from 10 nm to 100 μm (para 56). This range substantially overlaps that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Aizenberg, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).
Speakman teaches methods for the manufacture of microstructures including las ablation (i.e., a microstructural layer is performed by forming a pattern comprising fine protrusions by emitting a laser beam to the surface) wherein the pattern is formed by adjusting a transverse pulse overlap rate (e.g., moving the substrate or surface along the y-axis) and a longitudinal pulse overlap rate of the laser beam (e.g., moving the laser along the x-axis) wherein the pulse duration is controlled to minimize the heat created (abstract, para 479-481). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the laser ablation method of Speakman to form the microroughness in the method of increasing transmittance of a lens for a medical device of Aizenberg. Furthermore, it would have been obvious to one of ordinary skill in the art to adjust the pulse overlap rate in both the y-axis and x-axis to properly ablate the surface to create the microroughness as well as minimize the heat created on the surface. 
Regarding the limitation “applying a lubricant having a refractive index corresponding to 80% to 120% of a refractive index of the lens to the coating layer,” Aizenberg teaches the optical transparency is important for the particular application and further suggests the roughened surface and Liquid B (i.e., lubricant layer) can be selected as to promote enhanced transparency at desired wavelengths; and the roughened surface and Liquid B can be selected to have similar refractive indices so that the combination of roughened surface and Liquid B forms a transparent material in wavelengths, such as visible, infrared, or even UV wavelengths; and by matching their indices of refraction, light scattering can be reduced and light transmission can be improved, and by utilizing materials that have similar indices of refraction and have a clear, transparent property, a surface having substantially transparent characteristics can be formed (para 230, 232). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust refractive index of the lubricant to match that of the roughened surface to reduce light scattering and increase light transmission. 

Response to Arguments
	Applicant contends that Speakman refers to movement or adjustment of the laser optic in a single z-direction — “not to adjusting a transverse pulse overlap rate and a longitudinal pulse overlap rate of a laser beam”, each of which is recognized by a person of skill as an adjustment as a scan rates in the x- and y-direction, respectively, as is required of amended method claims 9 and 19. This is not persuasive.
	Speakman teaches:
[0478] Diode laser linear array systems may be used to ablate material over small substrate widths (discrete samples or roll-to-roll substrate or masking [off-line patterning] media) using a static positioned electronically addressed individual laser element array, to direct write transfer an image into a masking film on a line-by-line basis. A (x-y) computer-aided design (CAD) pattern construction and transformed image transfer may be achieved by moving the substrate in the y-axis as the laser array is addressed in the linear array x-axis.
[0479] Preferably, the laser array may be position controlled in the z-axis in order to provide a means of using the individual laser element laser beam output geometry, or associated micro-optic element, to achieve (i) laser overlap for line ablation by increasing the height (z-axis) between the laser optic and the masking film; or (ii) to provide high resolution image transfer by decreasing the height between the laser optic and the masking film. As the height is adjusted so the PC controller readjusts the laser output power to compensate for exposure area change to maintain a constant average irradiance power or ablation energy density.
The Examiner contends that the underlined passage would have suggested to one of ordinary skill in the art at the time of invention a method for the manufacture of microstructures including las ablation (i.e., a microstructural layer is performed by forming a pattern comprising fine protrusions by emitting a laser beam to the surface) wherein the pattern is formed by adjusting a transverse pulse overlap rate (e.g., moving the substrate or surface along the y-axis) and a longitudinal pulse overlap rate of the laser beam (e.g., moving the laser along the x-axis) wherein the pulse duration is controlled to minimize the heat created (abstract, para 479-481).
The Examiner acknowledges that in a preferred embodiment that Speakman also does suggest positioning the laser array in the z-axis. However, by teaching controlling the position of the substrate in the y-axis and the laser array in the x-axis, one of ordinary skill in the art at the time of invention would be adjusting the transverse pulse overlap rate and the longitudinal pulse overlap rate of the laser beam.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783